 Case 4:21-cv-10319-MFL-CI ECF No. 19, PageID.317 Filed 04/07/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

SCOTT ANDREW WITZKE,

      Petitioner,                                  Case No. 21-cv-10319
                                                   Hon. Matthew F. Leitman
v.

MICHAEL J. BOUCHARD,

     Respondent.
__________________________________________________________________/

        ORDER DENYING PETITION FOR A WRIT OF HABEAS
        CORPUS (ECF # 1) AND DENYING PETITIONER’S ORAL
         MOTION FOR A CERTIFICATE OF APPEALABILITY

      Petitioner Scott Andrew Witzke is currently facing criminal charges in state

court and is a pre-trial detainee in the Oakland County Jail. Witzke was originally

granted bond by a Judge of the 47th District Court, but he was incarcerated when a

Judge of the Oakland County Circuit Court later revoked his bond. (See Pet., ECF

No. 1.) Witzke insists that the Judge of the Circuit Court violated his right to due

process when the Judge revoked his bond. (See id.) On January 28, 2021, Witzke

filed a petition for a writ of habeas corpus in this Court pursuant to 28 U.S.C. §




                                         1
    Case 4:21-cv-10319-MFL-CI ECF No. 19, PageID.318 Filed 04/07/21 Page 2 of 2




2241.1 (See id.) In the petition, Witzke seeks an order reinstating his state court

bond.

        On April 6, 2021, the Court held a hearing on Witzke’s petition. For the

reasons stated on the record, the petition is DENIED.

        Finally, during the hearing, Witzke also made an oral motion for a certificate

of appealability. For the reasons stated on the record, this motion is also DENIED.

        IT IS SO ORDERED.

                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE

Dated: April 7, 2021


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on April 7, 2021, by electronic means and/or
ordinary mail.

                                        s/Holly A. Monda
                                        Case Manager
                                        (810) 341-9764




1
 The Clerk of the Court received the petition on February 8, 2020 (see Pet, ECF No.
1, PageID.60), and it was and filed on this Court’s docket on February 12, 2021. (See
Dkt.)
                                           2
